Title: To James Madison from Edmund Randolph, 8 January 1797
From: Randolph, Edmund
To: Madison, James


My dear sir
Richmond January 8. 1797.
Judge Claiborne, of the state of Tennessee, has requested me to introduce him to you. He is travelling on to Philadelphia, with a view to solicit the appointment of district-judge in that state under the U. S. Altho’ a young man, his pretensions have been marked by the opinion, prevailing there, of his superiority over his present competitors, who formerly contested with him the seat on the state Bench. I am satisfied, that his talents outweigh theirs; and that the improvements, inseparable from years and observation, will render him an able dispenser of justice. His private character is unquestionable; and if I supposed it practicable for you to aid his views, I would not hesitate to throw him upon your attentions. But knowing, that the avenues to this species of office are shut to a particular description of men, I ask of you for him only the countenance, which you may find it easy to give him. From every thing that I can learn, he is a very influential man in Tenassee; and can be advanced to any scale of popular favor, which he may choose.
Virginia is very little more in this quarter, than a colony of Philadelphia. No conversation, no object political, commercial, and in many instances legal, can occur, without looking up to that city as the standard. We are even unable to procure the current publications; until they are stale there. Whatever is said in favor of the government is circulated under franks from the treasury &c. But not a Virginian eye has seen Gallatin’s pamphlet, Dwights address to the President, President the 2d. &c &c.
Mrs. Payne was with us last evening in good health and spirits. Our best respects to Mrs. M. I am my dear sir Yrs. very afftly.
Edm: Randolph.
